Citation Nr: 1002048	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to April 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2009 Travel 
Board hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
requesting the Veteran's Social Security Administration (SSA) 
records, and affording the Veteran a VA examination under the 
facts and circumstances of this case.

The claims file includes numerous statements from the Veteran 
indicating that he has been receiving Supplemental Security 
Income (SSI) from the SSA since the early 1970s because of 
his PTSD.  It does not appear that any attempt has been made 
to obtain the Veteran's SSA records.  VA's duty to assist 
includes obtaining the Veteran's SSA records, or in the 
alternative, a response from the SSA indicating the records 
are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Next, the Veteran contends that he has PTSD due to a personal 
assault that occurred during active service, as well as the 
trauma associated with forced exposure of his sexual 
orientation during active service.  There are several 
competent opinions in the claims file which support the 
Veteran's contention.  However, there is no diagnosis of PTSD 
that complies with the provisions of 38 C.F.R. § 4.125(a), 
which requires that a diagnosis of a mental disorder conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV).  Therefore, the Board finds that a VA examination is 
required to determine whether the Veteran has a diagnosis of 
PTSD that conforms with the DSM-IV, and if so, whether the 
diagnosis is related to the claimed stressor(s).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all records 
from the Social Security Administration 
relating to the Veteran's award of 
Supplemental Security Income benefits in 
the 1970s, particularly those identifying 
the disabilities upon which the award was 
based.  If no records are available, a 
written statement should be obtained from 
the SSA to that effect.  

2.  Once the records from the SSA are 
obtained, schedule the Veteran for an 
examination by a VA psychologist or 
psychiatrist knowledgeable in assessing PTSD 
to determine whether the Veteran has PTSD as 
defined by the criteria in DSM-IV, based upon 
his claimed in-service stressor(s).  Any and 
all studies deemed necessary, including 
psychological examination/testing, should be 
completed.  The claims file, including a copy 
of this Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review was accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that the Veteran's claimed in-
service stressor(s), if accepted as 
true, was (were) sufficient to have 
caused the current psychiatric symptoms.  
The examiner is also requested to 
determine whether it is at least as 
likely as not that the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied by both the in-
service stressor(s) and the current 
symptomatology, consistent with the 
American Psychiatric Association manual, 
DSM-IV.

b.  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis, and the 
current manifestations which distinguish 
that diagnosis from other psychiatric 
disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more), or 
unlikely (i.e., a probability of less 
than 50 percent) that any currently 
diagnosed psychiatric disorder is 
causally related to the Veteran's active 
military service.

d.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

e.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.
  
3.  When the development requested has been 
completed, review the case again on the basis of 
the additional evidence.  If the benefits sought 
are not granted, furnish the Veteran and his 
representative a Supplemental Statement of the 
Case and afford a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


